DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on September 24, 2021.
Claims 1-16 are currently pending in this application and are considered in this Office action, with claims 1, 3, 5, 9, and 11 amended, and new claim 16 added.
Applicant’s amendment to the Title has overcome the objection previously set forth in the previous Office action mailed on July 9, 2021. 
The rejection of claims 3 and 11, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claim 1 has been amended, the rejection of claim 1 and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of new ground of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “the first and the second securing members are angled toward each other relative to a vertical direction and arranged at a distance from each other forming an aperture at an end portion of the tapered portion, wherein the aperture comprises an aperture width between the first and the second securing members in a locking position, in which the aperture width is smaller than an extension width (e) of the protruding element to prevent movement of the protruding element through the tapered portion”. It is not clear whether the tapered portion is tapered in the direction of gravity or in an opposite direction, what the locking position is, and what the extension width (e) is. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, and based on original disclosure, it is interpreted as the tapered portion is tapered in a direction of gravity, that the extension width is the maximum width of the protruding element. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1. 
Claim 2 recites “a vertical direction of the washing chamber”, while claim 1 recites “the first and the second securing members are angled toward each other relative to a vertical direction”. It is not clear whether these recitations refer to the same vertical direction, or different vertical direction. For the purpose of examination, it is interpreted as the same direction. Correction and/or clarification is required.
Claim 13 recites ‘the tapered portion comprises an aperture (a1) at an end portion thereof “, while claim 1 recites “forming an aperture at an end portion of the tapered portion”. It is not clear whether these recitations refer to the same aperture and end portion, or different apertures and end portions. For the purpose of examination, it is interpreted as the same elements. Correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graute et al. (DE 4401259 A1, cited in IDS), hereinafter Graute.
Regarding claim 1, Graute discloses a dishwasher (1, Fig. 1) comprising a washing chamber (2), a rack (4) configured to accommodate items to be washed within the washing chamber (Fig. 1), a bracket (8) arranged to hold the rack against a wall of the washing chamber (via 10, Fig. 3), that the rack is slidably arranged in relation to the bracket to provide different vertical positions of the rack in relation to the washing chamber (Fig. 3), and a securing mechanism (12-18, e.g. Fig. 3) comprising a protruding element (15) arranged at the bracket and a tapered portion (17) arranged at the rack, and that the protruding element extends into the tapered portion when the rack i.e. gravity force) increases with an increase in weight of the rack, as claimed. Graute discloses that the tapered portion (17) comprises the first and the second securing members (wires 12) angled toward each other relative to a vertical direction (wires 12 forming bottom end portion of semispherical portion 17 are interpreted as the tapered portion tapered in the vertical direction) and arranged at a distance from each other (e.g. Fig. 3). The lower end portion of the tapered portion (17) is interpreted as the claimed end portion having an aperture formed between the securing members, and the aperture width between the first and the second securing members at the bottom end portion of 17 is interpreted as the claimed aperture width in a locking position, that is smaller than an extension width of the protruding element (15), and it is capable to prevent movement of the protruding element (15) through the tapered portion, as claimed. In the arrangement of Graute, a securing force between the tapered portion (17) and the protruding element (15) increases with an increase in weight of the rack due to gravity. 
Regarding claim 2, in the arrangement disclosed by Graute (e.g. Fig. 3), the tapered portion (17) is tapered in a vertical direction (Fig. 3).
Regarding claim 4, Graute discloses a support structure (4) provided with a second tapered portion (horizontal 4 below 12 has a tapered strut portion, Fig. 3). In the arrangement disclosed by Graute (e.g. Fig. 3), the tapered portion (lower 17) is arranged in the second tapered portion of the support structure (Fig. 3).
Regarding claim 16, Graute discloses that the protruding element (15) includes an adjusting lever (13) at a predetermined distance from the extension width (Fig. 3). The disclosed adjusting lever is interpreted as the claimed stabilizing element, in the broadest reasonable interpretation, and it is capable to extend into the tapered portion (17) when the rack is in a second vertical position, and the tapered portion (17) is capable to prevent movement of protruding element (15), including the stabilizing element (13), through the tapered portion to secure the rack in relation to the bracket, as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Graute et al. (DE 4401259 A1, cited in IDS), hereinafter Graute in view of Garnett et al. (US 2013/0300269 A1), hereinafter Garnett.
The reliance of Graute is set forth supra.
Regarding claim 12, Graute discloses that the tapered portion is arranged at the rack and the protruding element is arranged at the bracket. Graute does not disclose that the tapered portion is arranged at the bracket and the protruding element is arranged at the rack. Garnett teaches a dishwasher (100, Fig. 2) comprising a washing chamber (104), a rack (130), a bracket (152) arranged to hold the rack against a wall of the washing chamber (para 29), and that the rack is slidably arranged in relation to the bracket (Fig. 8) to provide different vertical positions of the rack in relation to the washing chamber (para 35), a securing mechanism (support mechanism 151) comprising a protruding element (164) arranged at the rack (via 160, para 30) and a tapered portion (226, e.g. Fig. 8) arranged at the bracket (Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the dishwasher of Graute with the tapered portion arranged at the bracket and the protruding element arranged at the rack as taught by Garnett, in order to adjustably couple the rack and the bracket. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow movement of the tapered portion in a lateral direction and have a reasonable expectation of success because such arrangement are known in the art, as taught by Garnett. Thus the invention as a 
Regarding claim 13, Graute discloses that the tapered portion (17) comprises an aperture at an end portion (Fig. 3), that the protruding element (15) comprises an elongated body comprising the protruding element and extending through the aperture (Fig. 4). In the dishwasher of Graute modified with Garnett, the elongated body of the protruding element is on the rack, as claimed.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graute et al. (DE 4401259 A1, cited in IDS), hereinafter Graute in view of Garnett et al. (US 2013/0300269 A1), hereinafter Garnett in further view of Heissmeier et al. (DE 3103059 A1), hereinafter Heissmeier.
The reliance of Graute and Garnett is set forth supra.
Regarding claim 14, Garnett teaches that the elongated body comprises a boss (164) arranged on a horizontally oriented wire (160) of the rack. Garnett does not teach that the boss is arranged on a vertically oriented wire of the rack. Heissmeier teaches a dishwasher (Fig. 1) comprising a washing chamber (9), a rack (1) having a protruding element (crockery hook 10) arranged on a vertically oriented wire of the rack (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the arrangement of the protruding element on the vertically oriented wire taught by Heissmeier for the arrangement on the horizontally oriented wire taught by Garnett for the predictable result of coupling the rack to the bracket, since the number of rationales identified by Supreme Court in KSR to support a conclusion of 
Regarding claim 15, Graute teaches that the wire (160) comprises a bended portion (164) forming the protruding element (e.g. Fig. 6). In the arrangement of Graute, Garnett, and Heissmeier, the bended portion forming the protruding element is on the vertically oriented wire.
Allowable Subject Matter
Claim 3 is objected as being dependent on a rejected base claim 1, and is rejected under 35 U.S.C. § 112(b). However, claim 3 and its dependent claims 5-11would be allowable if claim 3 is rewritten in independent form including all of the limitations of the base claim 1, and amended to overcome the 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Graute et al. (DE 4401259 A1), Garnett et (US 2013/0300269 A1) fails to teach or render obvious a dishwasher comprising, inter alia, a securing mechanism comprising a tapered portion comprising a first securing member and a second securing member angled toward each other relative to a vertical direction and arranged at a distance from each other forming an aperture; wherein the tapered portion is tapered in a direction that coincides with a direction of gravity, wherein at least one of the first and the second securing members is displaceable relative the other one of the first and the second securing members between the locking position, in which the aperture width at a bottom end portion of the tapered portion is smaller than a maximum width of the protruding element to prevent movement of the protruding element through .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 
 
/Joseph L. Perrin/Primary Examiner, Art Unit 1711